Case 2:17-cr-20183-MAG-RSW ECF No. 302, PageID.1334 Filed 07/09/19 Page 1 of 6


                              United States District Court
                              Eastern District of Michigan
                                   Southern Division

 United States of America,

                      Plaintiff,                     Criminal No. 17-20183
 v.
                                                     Hon. Mark A. Goldsmith
 D-5 HAROLD LASHAWN NERO,

                Defendant.
 ____________________________/

             Government’s Response to Defendant’s Revised Motion
                  for Revocation of Detention Order (R. 296)

       Defendant Harold Lashawn Nero has again requested bond—this is his third

 motion requesting revocation of the detention order. He states that he has been

 detained in a county jail for two years and that he has located two additional women

 to vouch on his behalf. Nero fails to discuss the standard for reopening a detention

 hearing—a standard he cannot meet.

       This Court should deny Nero’s motion for revocation of the detention order.

                                         Respectfully submitted,

                                         Matthew Schneider
                                         United States Attorney

                                         s/ Lisandra Fernandez-Silber
                                         Lisandra Fernandez-Silber
                                         Assistant United States Attorney
                                         211 West Fort Street, Suite 2001
                                         Detroit, Michigan 48226-3211
                                         (313) 226-9122
 Date: July 9, 2019                      lisandra.fernandez-silber@usdoj.gov
Case 2:17-cr-20183-MAG-RSW ECF No. 302, PageID.1335 Filed 07/09/19 Page 2 of 6




                 Government’s Brief in Support of its Response

 I.    Statement of Facts

       The Court has set out the facts of Nero’s case—including those concerning his

 dangerousness, risk of flight, and the need for detention—in detail in the Court’s

 Opinion and Order Denying Defendant’s Motion for Revocation of Detention Order.

 (R. 183). The Court found that “the Government proved by clear and convincing

 evidence that Nero presents a danger to the community, and proved by a

 preponderance of the evidence that he is a risk of flight, and that no condition or

 combination of conditions could reasonably assure the safety the community and his

 appearance in court.” Id. at Pg ID 574. Nero filed a subsequent motion for transfer

 or for bond based on his detention aggravating his anxiety and depression. (R. 215).

 The Court denied that motion as moot after Nero was transferred to another facility

 and began receiving additional medical treatment. (R. 261).

       On June 27, 2019, Nero filed his revised motion for revocation of the

 detention order. (R. 296). Nero did not attach any documentation or affidavit to

 support his claims. See id. He references the same letters of support from friends,

 family, and acquaintances that the Court already considered in its opinion and order

 denying Nero’s first motion for revocation of the detention order. See id. at Pg ID

 1299-1302; R. 183 at Pg ID 568, 572. The Court found that these letters were not

 persuasive and were insufficient to overcome the presumption in favor of detention.


                                          1
Case 2:17-cr-20183-MAG-RSW ECF No. 302, PageID.1336 Filed 07/09/19 Page 3 of 6


 (R. 183 at Pg ID 572) (noting that more than one victim rescued from the Victory

 Inn indicated that Nero abused them, would hit the girls to keep them “in check,”

 and guarded them like prisoners while they walked to prostitute themselves on

 Michigan Avenue). Other than a brief discussion of two additional women willing

 to vouch on his behalf, Nero cites no new material fact, which is pertinent to his

 dangerousness or risk of flight. See id. at Pg ID 1303–05.

 II.   Argument

       The Court may reopen a detention hearing if (1) information exists that was

 unknown to the defendant at the time of the hearing and (2) the new information has

 a material bearing on the issue of whether there are conditions of release that will

 reasonably assure the defendant’s appearance at trial and the safety of any other

 person in the community.” United States v. Watson, 475 F. App’x 598, 600 (6th Cir.

 2012); 18 U.S.C. § 3142(f). Nero never cites or discusses the relevant statute or

 standard. And “[i]t is not sufficient for a party to mention a possible argument in [a]

 skeletal way, leaving the court to put flesh on its bones.” United States v. Fowler,

 819 F.3d 298, 309 (6th Cir. 2016) (quoting El-Moussa v. Holder, 569 F.3d 250, 257

 (6th Cir. 2009)).

       In any event, Nero cannot justify reopening his detention hearing; applying

 the statute does not help him. “[T]o justify reopening the detention hearing, the

 information ha[s] to be sufficiently material to the issue of dangerousness.” United

 States v. Sandles, 9 F. App’x 377, 379 (6th Cir. 2001) (citation omitted). All Nero

                                           2
Case 2:17-cr-20183-MAG-RSW ECF No. 302, PageID.1337 Filed 07/09/19 Page 4 of 6


 provides is a general description of two women that his defense counsel and

 investigator located and the women’s willingness to vouch for him. But Section

 3142(f)(2)(B) requires “truly changed circumstances, something unexpected, or a

 significant event.” United States v. Jerdine, No. 1:08 CR 00481, 2009 WL 4906564,

 at *3 (N.D. Ohio Dec. 18, 2009); United States v. Mohammad, No. 3:15-CR-358,

 2017 WL 2365247, at *2 (N.D. Ohio May 31, 2017) (same). Nero does not even

 provide a letter or affidavit from either woman.

       The first woman, “C,” is Nero’s “not exclusive” ex-girlfriend, and they were

 captured on security video together at the Victory Inn. According to Nero, C and he

 got high together and he treated C very well. (R. 296 at Pg ID 1303–04).

       The second woman, “Little B,” is someone Nero has known for years and is

 “like a niece.” She is a heroin addict and engages in prostitution. Nero is captured

 on security video hitting Little B at the Victory Inn with such force that she “falls to

 a knee.” According to Nero, when his investigator asked Little B about the video,

 she recalled an incident when she stole Nero’s property and he slapped or hit her.

 According to Nero, Little B confirmed that Nero has always protected her and other

 women and has never forced her to have sex or use drugs. Id. at Pg ID 1304–05.

       Even if the Court accepts that C and Little B would vouch for Nero as stated

 in his motion, Nero cannot meet the standard for reopening his detention hearing.

 Their vouching is no different from the vouching of the five other women whose

 letters this Court found to be not persuasive and insufficient to overcome the

                                            3
Case 2:17-cr-20183-MAG-RSW ECF No. 302, PageID.1338 Filed 07/09/19 Page 5 of 6


 presumption in favor of detention. See R. 183 at Pg ID 572 (citing United States v.

 Gray, 20 F. App’x 473, 475 (6th Cir. 2001) (in conspiracy to possess with intent to

 distribute seven kilograms of cocaine, testimony from relatives insufficient to

 overcome the presumption in favor of detention)).

 III.   Conclusion

        This Court should deny Nero’s motion.


                                             Respectfully Submitted,

                                             Matthew Schneider
                                             United States Attorney

                                             s/ Lisandra Fernandez-Silber
                                             Lisandra Fernandez-Silber
                                             Assistant United States Attorney
                                             211 West Fort Street, Suite 2001
                                             Detroit, Michigan 48226-3211
                                             (313) 226-9122
                                             lisandra.fernandez-silber@usdoj.gov
 Date: July 9, 2019




                                         4
Case 2:17-cr-20183-MAG-RSW ECF No. 302, PageID.1339 Filed 07/09/19 Page 6 of 6




                                 Certificate of Service

       I hereby certify that on July 9, 2019, I electronically filed the foregoing

 document with the Clerk of the Court using the ECF system which will send

 notification of such filing to all counsel of record.




                                                s/ Lisandra Fernandez-Silber
                                                Lisandra Fernandez-Silber
                                                Assistant United States Attorney
                                                211 West Fort Street, Suite 2001
                                                Detroit, Michigan 48226-3211
                                                (313) 226-9122
                                                lisandra.fernandez-silber@usdoj.gov




                                            5
